Citation Nr: 1416794	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disability, including as secondary to the service-connected chronic lumbar strain with degenerative disk disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), including as secondary to the service connected head injury residuals.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1977 and November 1979 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge in February 2011 and a transcript of that proceeding is in the claims folder.

The issues on appeal were remanded in September 2011 for additional development. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence. 



FINDING OF FACT

On January 31, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims for entitlement to a compensable rating for bilateral hearing loss, for entitlement to service connection for a bilateral foot disability including as secondary to the service-connected chronic lumbar strain with degenerative disk disease, and for service connection for an acquired psychiatric disorder other than PTSD including as secondary to the service connected head injury residuals.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claims for entitlement to a compensable rating for bilateral hearing loss, for entitlement to service connection for a bilateral foot disability including as secondary to the service-connected chronic lumbar strain with degenerative disk disease, and for service connection for an acquired psychiatric disorder other than PTSD including as secondary to the service connected head injury residuals are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On January 31, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims for entitlement to a compensable rating for bilateral hearing loss, for entitlement to service connection for a bilateral foot disability including as secondary to the service-connected chronic lumbar strain with degenerative disk disease, and for service connection for an acquired psychiatric disorder other than PTSD including as secondary to the service connected head injury residuals.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


